DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 08/08/2019.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-9, 11, 13-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitation “management attribute weight" is a claimed genus that fails to comply with the written description requirement. Specifically, the Specification does not disclose a sufficient description of a representative number of species for the genus of management attributes.  The Specification discloses that the management attribute weights represent the attributes of the verification modes ([0031]-[0044], etc.), but is silent on detailed examples of the management attribute weights. See MPEP 2163 (II)(A)(3)(a)(ii).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claim 1-20, the claimed invention is directed to an abstract idea without significantly more because:
•             Claim 1 recites:
            determining a candidate verification mode set for a target event, wherein the candidate verification mode set comprises one or more verification modes;
           determining output weights for at least some of the verification modes in the candidate verification mode set; and 
          selecting a verification mode for risk management of the target event from the candidate verification mode set based on the output weights.
•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system and method, which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of determining a 
•             A similar analysis can be applied to dependent claims 2-9, 11-18, and 20, which further recite the abstract idea of determining event attribute weight, determining management attribute weight, identifying a risk type, identifying a device type, identifying a user type, identifying a scenario type, identifying a user preference, determining an optimization criterion, designating some historical events as test events, determining test events, determining test verification modes, and adjusting the management attribute weight (a mental process such as a concept performed in the human mind, e.g. an observation, evaluation, judgment, opinion).
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a 
•             A similar analysis can be applied to dependent claims 3, which include additional claim elements such as “device” that merely use a generic computer device and generic computer components as a tool to perform an abstract idea.
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 10, 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20170148027), in view of Kowalchyk (US 8020763).
Regarding claim(s) 1, 10, and 19, Yu discloses:
          determining a candidate verification mode set for a target event, wherein the candidate verification mode set comprises one or more verification modes (By disclosing, “the transaction data is segmented into five different blocks, and each block is sent to one of the models A-E 160-168” ([0030] and Fig. 2 of Yu)) (Note: the “models A-E” in the prior art can be the “candidate verification mode set”of the claim); and 
          selecting a verification mode for risk management of the target event from the candidate verification mode set based on the output weights (By disclosing, “Particular embodiments generally relate to providing risk management” (Abstract of Yu); “Next, in step 328 the best model is selected based upon these calculated performance metrics in view of the operational objectives of the enterprise and the client” ([0047] and Fig. 4B of Yu); and “Along with the model, its various parameters are output such as any performance metrics and their values determined in the selection step 328, and a variety of other parameters such as weightings and coefficients” ([0056] of Yu)).
           Yu does not disclose:
           determining output weights for at least some of the verification modes in the candidate verification mode set.

           determining output weights for at least some of the verification modes in the candidate verification mode set (By disclosing, “For example, in one embodiment as shown in FIG. 11A, each type of data used to generate or update an indicator 138, e.g., a score 410 ([output weight]), is assigned an equal weight such that the risk assessment based on each type of data has equal weight for generating or adjusting a risk score 410” ; and “Referring to FIG. 11B, a risk indicator or score 410 may be generated or adjusted based on different types or sources of data being assigned different weights such that certain data contributes more strongly to the final risk score 410” (Col 18 line 51-Col 19 line 11, Fig. 11A and Fig. 11B of Kowalchyk)) (Note: the verification mode used in Fig. 11A of the prior art can be a first verification mode, and the verification mode used in Fig. 11B of the prior art can be a second verification mode).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Yu in view of Kowalchyk to include techniques of determining output weights for at least some of the verification modes in the candidate verification mode set. Doing so would result in an improved invention because this would allow a better mode being selected based on the importance of the risk factors by introducing the weight of the risk factors, thus improving the selecting reliability and effectivity of the claimed invention.

Regarding claim(s) 2, 11, and 20, Yu does not disclose:
          determining at least one event attribute weight based on the target event;
          determining at least one management attribute weight based on the target event; and 
          determining the output weights for at least some of the verification modes in the candidate verification mode set based on the at least one event attribute weight and the at least one management attribute weight.
          However, Kowalchyk teaches:
          determining at least one event attribute weight based on the target event (By disclosing, “For example, in one embodiment as shown in FIG. 11A, each type of data used to generate or update an indicator 138, e.g., a score 410, is assigned an equal weight such that the risk assessment based on each type of data has equal weight for generating or adjusting a risk score 410. In the illustrated embodiment, the risk score is based on five types of data including types of credit-related data including historical transactions, e-mail receipt notifications, chargebacks ([event weights]) and merchant feedback and personal identification or authentication data such as data from a wireless carrier 820a of the consumer 120. In the illustrated embodiment, each data type is assigned a weight of 20% since, in this embodiment, each type of data is considered to be equally relevant to the final risk indicator or score 138” (Col 18 line 51-64, Fig. 11A of Kowalchyk)); 
          determining at least one management attribute weight based on the target event (By disclosing, “For example, in one embodiment as shown in FIG. 11A, each type of data used to generate or update an indicator 138, e.g., a score 410, is assigned an equal weight such that the risk assessment based on each type of data has equal weight for generating or adjusting a risk score 410. In the illustrated embodiment, the risk score is based on five types of data including types of credit-related data including historical transactions, e-mail receipt notifications, chargebacks and merchant feedback and personal identification or authentication data such as data from a wireless carrier 820a of the consumer 120 ([management attribute weights]). In the illustrated embodiment, each data type is assigned a weight of 20% since, in this embodiment, each type of data is considered to be equally relevant to the final risk indicator or score 138” (Col 18 line 51-64, Fig. 11A of Kowalchyk)); and 
          determining the output weights for at least some of the verification modes in the candidate verification mode set based on the at least one event attribute weight and the at least one management attribute weight (By disclosing, calculating weight based on a first mode: “For example, in one embodiment as shown in FIG. 11A, each type of data used to generate or update an indicator 138, e.g., a score 410, is assigned an equal weight such that the risk assessment based on each type of data has equal weight for generating or adjusting a risk score 410. In the illustrated embodiment, the risk score is based on five types of data including types of credit-related data including historical transactions, e-mail receipt notifications, chargebacks ([event weights]) and merchant feedback and personal identification or authentication data such as data from a wireless carrier 820a of the consumer 120 ([management attribute weights]). In the illustrated embodiment, each data type is assigned a weight of 20% since, in this embodiment, each type of data is considered to be equally relevant to the final risk indicator or score 138” ; and calculating weight based on a second mode: “Referring to FIG. 11B, a risk indicator or score 410 may be generated or adjusted based on different types or sources of data being assigned different weights such that certain data contributes more strongly to the final risk score 410. For example, inputs to the risk score 410 are weighted such that 50% of the risk score 410 is attributable to a value assigned based on whether the consumer 110 is included in the rejection list (type of credit-related data), 10% of the risk score 410 is attributable to whether the consumer 110 was previously associated with fraud or chargebacks (another type of credit-related data) ([event weights]), and the remaining 40% of the risk score 410 is attributable to biometric data (a type of personal identification or authentication data) such fingerprint or voice recognition ([management attribute weights])” (Col 18 line 51-Col 19 line 11 of Kowalchyk)).  
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Yu in view of Kowalchyk to include techniques of determining at least one event attribute weight based on the target event; determining at least one management attribute weight based on the target event; and determining the output weights for at least some of the verification modes in the candidate verification mode set based on the at least one event attribute weight and the at least one management attribute weight.  Doing so would result in an improved invention because this would allow different types of attributes being considered in selecting a more suitable verification mode, thus improving the accuracy of the claimed invention.


Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20170148027), in view of Kowalchyk (US 8020763), further in view of Cerminaro (US 20110206578), Mahaffey (US 20110145920), and Sartor (US 20020160711).
Regarding claim(s) 3 and 12, Yu does not disclose:
            identifying a risk type associated with the target event; 
            determining a first verification mode set based on the risk type; 
            identifying a device type of a device that initiates and/or processes the target event; 
           determining a second verification mode set based on the device type; and
           setting the candidate verification mode set to be an intersection of the first verification mode set and the second verification mode set.  
             However, Cerminaro teaches:
             identifying a risk type associated with the target event (By disclosing, “In step 508, a risk category may be identified” ([0078] and Fig. 5 of Cerminaro)); 
            determining a first verification mode set based on the risk type (By disclosing, “the data processor computing a category risk likelihood value for each risk category by transforming each assigned weight value and likelihood value into each category risk likelihood using a predefined algorithm” (Claim 1 of Cerminaro)). 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Yu in view of Cerminaro to include identifying a risk type associated with the target event; and determining a first verification mode set based on the risk type. Doing so would result in an improved invention because this would allow a more suitable verification mode being selected based on the risk type, thus improving the accuracy of the claimed invention.
           Mahaffey teaches:
           identifying a device type of a device that initiates and/or processes the target event (By disclosing, “selecting which model to apply may be based on the type of client device” ([0088] of Mahaffey)); and
           determining a second verification mode set based on the device type (By disclosing, “selecting which model to apply may be based on the type of client device” ([0088] of Mahaffey)).
identifying a device type of a device that initiates and/or processes the target event; and determining a second verification mode set based on the device type.  Doing so would result in an improved invention because this would allow a more suitable verification mode being selected based on the device type, thus improving the accuracy of the claimed invention.
           And Sartor teaches:
          setting the candidate verification mode set to be an intersection of the first verification mode set and the second verification mode set (By disclosing, “To apply an entire rule set 200 to an event, the event is analyzed to determine all of the rules 202 that applies to the event. Once a rule 202 is found to apply, the score 204 for the rule 202 is given to the event. If multiple rules 202 apply to the event, the scores 204 for all of the applicable rules are combined to form a fraud score for the event, which is shown in FIG. 1 as step 108. The combining of scores can be as simple as adding all of the scores 204 for all applicable rules 202” ([0016] of Sartor)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Yu in view of Sartor to include setting the candidate verification mode set to be an intersection of the first verification mode set and the second verification mode set.  Doing so would result in an improved invention because this would allow .

Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20170148027), in view of Kowalchyk (US 8020763), further in view of Cerminaro (US 20110206578).
Regarding claim(s) 4 and 13, Yu does not disclose:
          wherein the determining at least one event attribute weight based on the target event comprises at least one of the following: 
          (1). identifying a user type associated with the target event, and determining a user type weight based on the user type; 
         (2). identifying a scenario type associated with the target event, and determining a scenario type weight based on the scenario type; and  23Client Ref. No.: PCT11063US Attorney Docket No.: 5OGL-291974 
         (3). identifying a user preference associated with the target event, and determining a user preference weight based on the user preference, and wherein the at least one event attribute weight includes as least one of the user type weight, the scenario type weight, and the user preference weight.  
          However, Cerminaro teaches:
         (2). identifying a scenario type associated with the target event, and determining a scenario type weight based on the scenario type (By disclosing, “In step 514, events ([scenario]) in the risk category identified in step 508 may be 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Yu in view of Cerminaro to include identifying a scenario type associated with the target event, and determining a scenario type weight based on the scenario type. Doing so would result in an improved invention because this would allow the verification modes take different types of scenarios into consideration, thus improving the accuracy of the claimed invention.

Claim(s) 5, 6, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20170148027), in view of Kowalchyk (US 8020763), further in view of Frahm (US 20070288397). 
Regarding claim(s) 5 and 14, Yu does not disclose:
          determining at least one management attribute weight based on verification modes determined for historical events.  
           However, Frahm teaches:
           determining at least one management attribute weight based on verification modes determined for historical events (By disclosing, “a method for optimizing a portfolio with several financial instruments, the method comprising the steps of: a) selecting constraints and optimality criteria for the portfolio; b) obtaining historical information for financial risk factors; c) selecting an .  
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Yu in view of Frahm to include determining at least one management attribute weight based on verification modes determined for historical events. Doing so would result in an improved invention because this would allow historical events and the management attribute weight being used for future model tuning and optimization, thus improving the accuracy of the claimed invention.

Regarding claim(s) 6 and 15, Yu does not disclose:
          determining event attribute weights for the historical events; 
          determining an optimization criterion and a constraint condition; and 
          determining a management attribute weight by optimizing the optimization criterion based on the constraint condition and the event attribute weights.  
            However, Kowalchyk teaches:
          determining event attribute weights for the historical events (By disclosing, “For example, in one embodiment as shown in FIG. 11A, each type of data used to generate or update an indicator 138, e.g., a score 410, is assigned an equal weight such that the risk assessment based on each type of data has equal weight for generating or adjusting a risk score 410. In the illustrated embodiment, the risk score is based on five types of data including types of credit-related data including historical transactions, e-mail receipt notifications, chargebacks and merchant feedback and personal identification or authentication data such as data from a wireless carrier 820a of the consumer 120. In the illustrated embodiment, each data type is assigned a weight of 20% since, in this embodiment, each type of data is considered to be equally relevant to the final risk indicator or score 138” (Col 18 line 51-64, Fig. 11A of Kowalchyk)); and
           generating a risk based on the event attribute weight (Col 18 line 51-64, Fig. 11A of Kowalchyk).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Yu in view of Kowalchyk to include determining event attribute weights for the historical events. 
           And Frahm teaches:
determining an optimization criterion and a constraint condition (By disclosing, “a method for optimizing a portfolio with several financial instruments, the method comprising the steps of: a) selecting constraints and optimality criteria for the portfolio” ([0037] of Frahm)); and 
          determining a management attribute weight by optimizing the optimization criterion based on the constraint condition and a risk (By disclosing, “a method for optimizing a portfolio with several financial instruments, the method comprising the steps of: a) selecting constraints and optimality criteria for the portfolio; b) obtaining historical information for financial risk factors; c) selecting an appropriate model for simulating the risk factors of the portfolio by way of an elliptical distribution; wherein the selection is based on the historical information; d) considering both estimation risk and market risk by simulation; e) selecting numerical accuracy criteria for the optimal portfolio composite; f) simulating the risk factors by drawing a plurality of parameters and paths given the model and the observation (--possibly containing missing values); g) finding the optimal portfolio weights given the selected constraints and optimality criteria on the basis of the parameters and paths simulated; h) proceeding the above simulation and finding of the optimal portfolio weights until said accuracy criteria are fulfilled” ([0037] of Frahm); and a risk is an input parameter ([0014] of Frahm)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of generating a risk based on the event attribute weight, in view of Kowalchyk to determining an optimization criterion and a constraint condition; and determining a management attribute weight by optimizing the optimization criterion based on the constraint condition and a risk. Doing so would result in an improved invention because this would allow the model being optimized based on various criterions and constraint conditions, thus improving the functionality and the accuracy of the claimed invention.
         
Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20170148027), in view of Kowalchyk (US 8020763), further in view of Carpenter (US 20100005034).
Regarding claim(s) 7 and 16, Yu does not disclose:
          determining an output weight Si associated with the ith verification mode in the candidate 
    PNG
    media_image1.png
    40
    415
    media_image1.png
    Greyscale
   
          where wij is the jth management attribute weight, Ki is the jth event attribute weight, and n is a total number of event attribute weights.  
            However, Carpenter teaches:
           determining an output weight Si associated with the ith verification mode in the candidate 
    PNG
    media_image1.png
    40
    415
    media_image1.png
    Greyscale
   
          where wij is the jth management attribute weight, Ki is the jth event attribute weight, and n is a total number of event attribute weights.  

          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Yu in view of Carpenter to include techniques of:
determining an output weight Si associated with the ith verification mode in the candidate 
    PNG
    media_image1.png
    40
    415
    media_image1.png
    Greyscale
where wij is the jth management attribute weight, Ki is the jth event attribute weight, and n is a total number of event attribute weights.  Doing so would result in an improved invention because this would allow two different weights can be considered together for all the attributes, thus improving the accuracy of the claimed invention.

Claim(s) 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20170148027), in view of Kowalchyk (US 8020763), further in view of Frahm (US 20070288397), Wang (US 20150262184), and Batalov (US 11106994).
Regarding claim(s) 8 and 17, Yu does not disclose:
          designating some historical events as test events;
          based on verification modes determined for the test events, determining a first number of the test events that satisfies a designated condition;
          determining test verification modes for the test events based on the management attribute weight; 
         based on the test verification modes, determining a second number of the test events that satisfies the designated condition; and
         adjusting the management attribute weight based on a comparison result of the first number and the second number.  
           However, Wang teaches:
          designating some historical events as test events (By disclosing, “Transactions 110 can be training transactions. Transactions 110 can be transactions received by an existing risk model. Transactions 110 can be actual transactions received and processed by an existing risk model” ([0033] of Wang)); 
          based on verification modes determined for the test events, determining a first number of the test events that satisfies a designated condition (By disclosing, “The second stage risk model builder of the two stage risk model, in accordance with aspects of the subject matter described herein, can receive the mid-scored transactions with known status (good or bad) approved by the current model (mid-scored approved transactions 116)” ([0037] of Wang))(Note: ; 
          determining test verification modes for the test events based on the management attribute weight (By disclosing, “A weighting schema can be applied to different types of transactions in a computerized transaction-based system. A first weight (x) can be given to actually good transactions that are approved by the model, however the term "good" is defined. A second weight (y) can be given to rejected transactions whose status (actually good or actually bad) is not known. A third weight (z) can be given to transactions approved by the model that are actually bad, however the term "bad" is defined. The first stage of model building can focus on capturing currently known patterns of aspects of transactions that indicate that a transaction is actually bad. The second stage of model building can focus on rejecting transactions that are currently approved but are actually bad with the objective of maximizing a measurable goal. In a second stage of model building, certain of the transactions received by the first stage of the model can be excluded and a second model can be built on the remaining transactions, to which equal weighting is applied” ([0004] of Wang)); 
          based on the test verification modes, determining a second number of the test events that satisfies the designated condition (By disclosing, “Stage 2 model 123 can approve transactions (producing approved transaction 130)” .24Client Ref. No.: PCT11063US Attorney Docket No.: 5OGL-291974          
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Yu in view of Wang to include designating some historical events as test events; based on verification modes determined for the test events, determining a first number of the test events that satisfies a designated condition; determining test verification modes for the test events based on the management attribute weight; and based on the test verification modes, determining a second number of the test events that satisfies the designated condition. Doing so would result in an improved invention because this would the model being evaluated and the result of the model can be adjusted based on the first and the second number, thus improving the accuracy and reliability of the claimed invention.
           And Batalov teaches:
          adjusting a weight based on a comparison result of a first number and a second number (By disclosing, a predictive input of a model is compared to the output of the model and a weight is adjusted based on the comparison to reduce false positives (Col 7 line 19-Col 8 line 11 of Batalov)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of determining a management attribute weight, in view of Batalov to include techniques of adjusting a weight based on a comparison result of a first number 

Regarding claim(s) 9 and 18, Yu does not disclose:
          (1). if a test event is an authorized historical event that has passed a prior verification mode, the designated condition is that the verification mode determined for the test event is direct approval; 
           (2). if a test event is an authorized historical event that has failed to pass a prior verification mode, the designated condition is that the verification mode determined for the test event is direct approval or is different from the prior verification mode;
           (3). if a test event is an unauthorized historical event that has been directly approved, the designated condition is that the verification mode determined for the test event is not direct approval; and 
           (4). if a test event is an unauthorized historical event that has passed a prior verification mode, the designated condition is that the verification mode determined for the test event is different from the prior verification mode.
            However, Wang teaches:
            (2). if a test event is an authorized historical event that has failed to pass a prior verification mode, the designated condition is that the verification mode determined for the test event is direct approval or is different from the prior verification mode (By disclosing, “The second stage risk model builder of the two stage risk model, in accordance with aspects of the subject matter described herein, can receive the mid-scored transactions with known status (good or bad) approved by the current model (mid-scored approved transactions 116). A second model (e.g., stage 2 model 123) can be built on the received transactions with equal weighting on all transactions. Stage 2 model 123 can approve transactions (producing approved transaction 130). Stage 2 model 123 can reject transactions (producing rejected transactions 132).” ([0037] and Fig. 1a of Wang)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Yu in view of Wang to include techniques of if a test event is an authorized historical event that has failed to pass a prior verification mode, the designated condition is that the verification mode determined for the test event is direct approval or is different from the prior verification mode. Doing so would result in an improved invention because this would allow a more accurate verification mode being generated by using a test verification mode and reduce the number of false positives (rejected transactions that are actually not fraudulent transactions), thus improving the accuracy of the verification mode. 








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10970431 to Chang for disclosing an automated model development tool for automatically developing a mode. 
US 20020133721 to Adjaoute for disclosing dynamic detection and prevention for electronic fraud and network intrusion using an integrated set of intelligent technologies. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685            

/JAY HUANG/Primary Examiner, Art Unit 3619